Citation Nr: 1021451	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service in the Coast Guard from April 
1970 to April 1974 and in the Army from March 2003 to 
November 2003.  He also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This matter was previously before the Board in November 2009 
when it was remanded for further development.  As the 
required development substantially has been completed, the 
Board may proceed to review this matter on the merits.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (holding that another 
remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).


FINDINGS OF FACT

1.  For the period from September 27, 2004, to January 11, 
2010, the Veteran's bilateral plantar fasciitis was not 
pronounced.

2.  Beginning January 12, 2010, the Veteran's bilateral 
plantar fasciitis has been pronounced.




CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent 
disabling for bilateral plantar fasciitis for the period from 
September 27, 2004, to January 11, 2010, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5276 (2009).

2.  The criteria for a 50 percent disabling rating for 
bilateral plantar fasciitis for the period beginning January 
12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran submitted his claim for a higher evaluation 
for bilateral plantar fasciitis in October 2004.  The Veteran 
was notified by letter dated in November 2004 of the evidence 
not of record that was necessary to substantiate his claim 
and the Veteran's and VA's respective duties for obtaining 
evidence.  In February 2005, the RO issued a rating decision 
partially granting the Veteran's claim.  Letters dated in 
November 2006 and June 2008 notified the Veteran of how VA 
determines disability ratings and effective dates for 
service-connected disabilities.

Given the above, the Board finds that VA's duty to notify was 
not satisfied prior to the initial decision by the AOJ.  The 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Instead, such notice errors may 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

The notice timing error in this case essentially has been 
cured.  After complete notice was provided, the Veteran's 
claim was readjudicated by way of a SOC in April 2008 and 
SSOCs in August 2008 and March 2010.  The Veteran was given 
ample opportunity to respond.  He further was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including testifying at a hearing in 
July 2009.  For these reasons, the timing error did not 
affect the essential fairness of the adjudication and it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran's service treatment records and service personnel 
records have been obtained by VA.  Private treatment records 
from Dr. R.C, Dr. R.K., and Dr. A.F. were submitted by the 
Veteran himself.  S.M., the Veteran's significant other, also 
submitted a statement.  The Veteran was afforded VA medical 
examinations in November 2004, March 2007, and January 2010.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Higher Evaluation

The Veteran seeks a higher evaluation for his bilateral 
plantar fasciitis.  The RO granted service connection for 
this disorder in an August 2004 rating decision.  At that 
time, a 10 percent disability rating was assigned effective 
November 30, 2003.  This rating was increased to 30 percent 
effective September 27, 2004, in a February 2005 rating 
decision.  The Veteran perfected an appeal of this decision.  
He contends that his bilateral plantar fasciitis is more 
severe than contemplated by a 30 percent disability 
evaluation.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased rating claim 
if distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic 
Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several Diagnostic Codes.  The critical 
element permitting the assignment of multiple ratings under 
several Diagnostic Codes is that none of the symptomatology 
for any one of the disorders is duplicative or overlapping 
with the symptomatology of the other disorder.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected bilateral plantar fasciitis 
is currently rated analogously to pes planus under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Pursuant to this provision, a 
30 percent disability rating is warranted for a severe 
bilateral foot disorder in which there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  Id.  The maximum 50 
percent disability rating is warranted for a pronounced 
bilateral foot disorder manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

Dr. A.F. saw the Veteran regarding his foot disability in 
September 2004.  A treatment record from this visit reflects 
that the Veteran continued to have pain in the arch of both 
feet.  It also reflects that Dr. A.F. altered the Veteran's 
orthotics as the Veteran reported they did not relieve this 
pain.

Dr. R.C. saw the Veteran regarding his foot disability in 
October 2004.  A treatment record from this visit contains a 
diagnosis of plantar fasciitis of both feet, a notation that 
injections and orthotics had not relieved the post-static 
dyskinesia and pain experienced by the Veteran after 
prolonged standing and walking, and a statement that there 
are a small percentage of patients like the Veteran who do 
not respond to conservative treatment and eventually develop 
intractable arch and heel pain.

Also in October 2004, the Veteran submitted a statement in 
support of his claim.  He indicated that he had experienced 
increasing pain on the bottoms of both feet with walking for 
the past several weeks.  He further indicated experiencing 
occasional wobbling upon standing to such an extent that he 
has come close to falling.

The Veteran underwent a VA feet examination in November 2004.  
He complained of bilateral foot pain that gradually increases 
throughout the day and becoming unable to run due to his feet 
during the past few months.  He reported that while his job 
as an insurance supervisor usually does not require prolonged 
standing, he is able to perform his duties despite his feet 
hurting when it does.  The Veteran noted that he had been 
given cortisone injections in both heels, that his symptoms 
are better when he wears orthotics although he still has 
pain, and that nonweightbearing relieves his symptoms.  Upon 
physical examination, there was no evidence of edema in 
either foot and no evidence of muscle atrophy or hypertrophy, 
as the Veteran's bilateral muscle strength was approximately 
5/5.  There also was no evidence of abnormal pronation or 
rearfoot valgus during the stance.  However, the Veteran had 
a mild arch during the stance which collapsed bilaterally on 
weightbearing.  Pain was elicited on direct palpation of the 
plantar fascia ligaments within the medial arch and when it 
was inserted into the calcaneus essentially and medially.  
Mild hammertoe deformities were present on the second digits 
of each foot.  Palpable pedal pulses also were present 
bilaterally.  Range of motion of the ankle joint was limited 
bilaterally.  X-rays of the Veteran's feet were within normal 
limits.  The examiner diagnosed him with bilateral plantar 
fasciitis and indicated that he was not responding to 
conservative treatments consisting of cortisone injections or 
function orthotics.

In May 2005, Dr. R.C. noted that the Veteran continues to 
experience pain in both of his feet from plantar fasciitis.  
He further noted that he has "injected with steroids" and 
recommended that new orthotics be fabricated.

The Veteran submitted a statement in support of his claim in 
June 2005.  He indicated that he continues to experience 
increased pain, mainly on the bottoms of both feet, which has 
caused him difficulty in walking.  He also indicated that the 
cortisone shots he has received only provide him with 
temporary relief, and that his orthotics, including two pairs 
built by a doctor and two store-bought pairs, are 
ineffective.  The Veteran reiterated that relief is only 
obtained by staying off his feet.

S.M., the Veteran's significant other, submitted a statement 
in support of the Veteran's claim in July 2006.  She noted 
that she had seen the Veteran in great pain due to his feet 
problems and listed her specific observations over the 
previous 10 months in that regard.  These included witnessing 
the Veteran exhibit feet pains while sitting, become 
unbalanced when getting up to stand, and wince in pain and 
wobble while walking.  S.M. also noted that the Veteran 
cannot comfortably jog or run as he could 12 months 
previously.

Dr. R.K. saw the Veteran regarding his foot disability in 
July and August 2006.  Treatment records from these visits 
document the Veteran's complaints of pain and a tingling 
sensation on the bottom of both feet, cramping in his feet or 
legs while walking and sleeping, and feet and/or legs that 
tire easily.  They also document findings of bilateral pain 
in the plantar region under the metatarsal heads and pain on 
palpation of the Veteran's feet along the medial longitudinal 
arch and the posterior tibial tendon.  These records further 
indicate that testing revealed abnormalities with respect to 
the Veteran's posterior tibial nerves bilaterally.   Finally, 
the records contain Dr. R.K.'s diagnoses of bilateral 
posterior tibial tendonitis dysfunction and tarsal tunnel 
syndrome of the right foot.

In March 2007, the Veteran underwent another VA feet 
examination.  He reported pain in the plantar foot region of 
both feet and numbness in the same region while at rest and 
upon standing and walking.  He denied swelling, heat, 
redness, stiffness, fatigability, weakness, and lack of 
endurance.  The Veteran indicated that he was able to stand 
for up to one hour and able to walk one quarter of a mile.  
He further indicated that he used an orthotic shoe insert and 
described its efficacy as poor.  Upon physical examination, 
no evidence of abnormal weightbearing, skin or vascular foot 
abnormality, malunion or nonunion of the tarsal or metatarsal 
bones, or muscle atrophy was found.  There also was no 
objective evidence of swelling, instability, or weakness.  
However, objective evidence of painful motion in both feet 
during dorsiflexion of the first metatarsophalangeal joint 
and objective evidence of bilateral tenderness along the 
medial slip of the aponeurosis was noted.  X-rays revealed 
minimal bilateral degenerative changes of the first 
metatarsophalangeal joints but were otherwise unremarkable.  
The examiner diagnosed the Veteran with plantar fasciitis 
with degenerative joint disease of the first 
metatarsophalangeal joint.  The examiner then noted that the 
Veteran was not employed as he had retired from his position 
as an inspector.

The Veteran noted in his May 2008 substantive appeal on a VA 
Form 9 that both of his feet have pained him constantly for 
over two years.  He also noted that he has worn supports to 
no avail, that he has a lack of balance which causes him to 
wobble and almost fall down at any given time, and that his 
quality of life has been greatly diminished because he used 
to be able to jog but now is unable to do so.

A Travel Board hearing was convened regarding the Veteran's 
claim in July 2009.  The Veteran's representative noted that 
the Veteran's bilateral plantar fasciitis manifests some 
symptoms that are not listed as rating criteria under 
Diagnostic Code 5276 and asserted that these should be taken 
into account.  The representative also asserted that not all 
of the rating criteria required for a 50 percent disability 
evaluation pursuant to this Diagnostic Code must be shown 
because the Veteran's disability was rated analogously to pes 
planus.  The Veteran then testified in response to a question 
regarding spasms in his tendo achillis that the bottoms of 
both of his feet cramp up when he bends his toes downward.

The Veteran underwent a third VA feet examination in January 
2010.  He complained of pain on the bottom and tops of his 
feet as well as tingling in his feet.  He indicated that he 
was unable to stand for more than a few minutes or walk more 
than a few yards but that he did not use any assistive aids 
or devices to get around.  The Veteran also indicated that he 
had received special inserts and had injections in the past, 
but currently was not being treated for his feet disability.  
Upon physical examination, there was no evidence of swelling 
in either foot.  However, there was evidence of painful 
motion bilaterally, namely subtalar joint inversion and 
eversion with no crepitus.  There also was evidence of 
bilateral tenderness in the plantar forefoot/metatarsal 
heads, medial arches, and along the posterior tibial tendon.  
Callosities and unusual shoe wear pattern with respect to 
each foot - evidence of abnormal weightbearing - were noted.  
Alignment of the achilles showed bilateral inward bowing on 
weightbearing and nonweightbearing which was partially 
correctable with manipulation.  Such manipulation, however, 
caused pain.  Forefoot and midfoot malalignment, for which 
manipulation could not correct but did cause pain, was found 
bilaterally.  Also found was a bilateral heel valgus of 3 
degrees not correctable by manipulation and marked pronation.  
The Veteran's arches were not present on weightbearing or 
nonweightbearing, and the location of his weightbearing line 
was medial to great toe bilaterally.  His gait was stable, 
although a pronated stance, medial taloavicular displacement, 
and extensor substitution were noted.  The Veteran could not 
stand on his toes without pain.  The examiner diagnosed the 
Veteran with plantar fasciitis/flat feet and opined that this 
disability would have significant occupational effects on the 
Veteran, such as decreased strength and pain in his lower 
extremities resulting in increased absenteeism.  However, the 
examiner then noted that the Veteran currently was not 
employed and had retired due to his age or the duration of 
his work.

In light of the evidence of record, the Board finds that 
entitlement to an evaluation in excess of 30 percent 
disabling for bilateral plantar fasciitis for the period from 
September 27, 2004, to January 11, 2010, is not warranted 
under Diagnostic Code 5276.  The Veteran's representative 
correctly asserted at the July 2009 Travel Board hearing that 
not all of the criteria listed for a 50 percent disability 
rating pursuant to this Diagnostic Code must be manifested 
for the Veteran to be entitled to an evaluation at that 
level.  See 38 C.F.R. § 4.7.  However, evidence of only a few 
of these criteria is shown between September 27, 2004, and 
January 11, 2010.  The Veteran repeatedly stated during this 
period either that orthotics help, but do not fully 
alleviate, or that orthotics do not relieve his feet 
problems.  Treatment records from Dr. A.F. and Dr. R.C. lend 
support and credibility to his statements.  Also of record 
are references to pain and/or tenderness in the plantar 
region of the Veteran's feet made during his November 2004 VA 
feet examination, July and August 2006 visits to Dr. R.K., 
and March 2007 VA feet examination.  Yet there is no showing 
of marked pronation.  Indeed, although the Veteran's mild 
arch during the stance collapsed bilaterally on weightbearing 
during his November 2004 VA feet examination, there was no 
evidence of abnormal pronation during the stance at this 
time.  There also was no evidence of abnormal weightbearing 
during the Veteran's March 2007 VA feet examination.  In 
addition, there was no showing that the Veteran suffered from 
marked inward displacement or severe spasm of the tendo 
achillis on manipulation.  

Consideration has been given to whether the Veteran may be 
afforded an evaluation in excess of 30 percent disabling for 
his bilateral plantar fasciitis for the period from September 
27, 2004, to January 11, 2010, under any other Diagnostic 
Codes.  Diagnostic Code 5278, the only other Diagnostic Code 
pertaining to disabilities of the feet that provides for a 
maximum disability rating higher than 30 percent, concerns 
claw foot (pes cavus).  As there is no evidence that the 
Veteran has been diagnosed with claw foot, analysis under 
this Diagnostic Code is not warranted.

The Board acknowledges the statements of the Veteran and 
S.M., his significant other, which indicate that the Veteran 
experienced a great deal of impairment as a result of his 
bilateral plantar fasciitis during the period from September 
27, 2004, to January 12, 2010.  Specifically, the Veteran 
reported pain, tingling, and numbness in his feet; cramping 
in his feet and legs; a lack of balance resulting in wobbling 
and causing him to come close to falling, having feet and 
legs that tire easily; difficulty walking or standing for 
prolonged periods; and being unable to jog or run.  S.M. 
recounted her observations of the Veteran, which generally 
confirm his reported symptomatology.  As lay persons, the 
Veteran and S.M. are competent to provide such evidence of 
how the Veteran's bilateral plantar fasciitis affected his 
everyday life during this period.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (finding lay testimony competent 
when it concerns features or symptoms of injury or illness).  
While the Board finds the Veteran and S.M. credible, VA 
generally must consider only the factors enumerated in the 
rating criteria to evaluate a disability.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  The argument of the Veteran's 
representative that other symptomatology, such as that 
reported by the Veteran or shown by objective evidence, 
should be taken into account therefore is of no avail.  As 
discussed above, the evidence shows that the Veteran's 
bilateral plantar fasciitis was severe but does not show that 
it was pronounced for the period from September 27, 2004, to 
January 11, 2010.

With respect to the period beginning January 12, 2010, the 
Board finds that entitlement to the maximum 50 percent 
disabling rating for bilateral plantar fasciitis is warranted 
under Diagnostic Code 5276.  As noted for the preceding 
period, the Veteran credibly has reported that orthotics do 
not fully relieve his feet problems.  He indicated during his 
January 2010 VA feet examination that he was unable to stand 
more than a few minutes or walk more than a few yards due to 
his feet.  Painful motion and tenderness indeed was noted 
bilaterally.  Additional pain was found upon manipulation to 
correct bilateral inward bowing of the Veteran's achilles 
upon weightbearing and nonweightbearing.  Evidence of 
bilateral abnormal weightbearing, including callosities and 
unusual shoe wear pattern, as well as a pronated stance and 
marked pronation also was found.  As such, the Board finds 
that the Veteran's bilateral plantar fasciitis most closely 
approximates the criteria for a disability rating of 50 
percent for the period beginning January 12, 2010.

In sum, the preponderance of the evidence is against an 
evaluation in excess of 30 percent disabling for bilateral 
plantar fasciitis for the period from September 27, 2004, to 
January 12, 2010.  The benefit of the doubt rule therefore 
does not apply to this period.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the preponderance of the evidence and the 
benefit of the doubt rule compel a disability rating of 50 
percent for the period beginning January 12, 2010.  

The above determination continuing the Veteran's evaluation 
for bilateral plantar fasciitis at 30 percent disabling for 
the period from September 27, 2004, to January 12, 2010, and 
granting a 50 percent disability rating for the period 
beginning January 12, 2010, is based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication 
that this disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation in excess of 30 percent disabling for the period 
from September 27, 2004, to January 12, 2010, or a disability 
rating in excess of 50 percent for the period beginning 
January 12, 2010, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  Neither the Veteran nor his representative 
has identified any compelling exceptional or unusual 
disability factors.  The evidence of record also does not 
suggest any such factors.

In this regard, the Board notes that there has been no 
showing that application of the analogous regular schedular 
rating criteria discussed above to the Veteran's bilateral 
plantar fasciitis is impractical.  Although a few 
manifestations of this disability are not contemplated by 
these criteria, as the Veteran's representative contended at 
the July 2009 Travel Board hearing, the predominant 
manifestations are.  There also has been no showing that the 
Veteran's bilateral plantar fasciitis has resulted in marked 
interference with employment.  The Board acknowledges that 
the Veteran has been unemployed since at least his March 2007 
VA feet examination.  His unemployment, however, was 
attributed to retirement due to age or duration of work 
rather than to his bilateral plantar fasciitis at both this 
examination and the January 2010 VA feet examination.  
Indeed, the Veteran indicated at his November 2004 VA feet 
examination that he was able to perform his job duties even 
with his bilateral plantar fasciitis.  The significant 
occupational effects of this disability identified by the 
examiner who conducted the January 2010 examination therefore 
are conjectural.  Finally, there has been no showing that the 
Veteran's bilateral plantar fasciitis has required frequent, 
let alone any, periods of hospitalization.

In the absence of these exceptional or unusual disability 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for bilateral plantar fasciitis for the period from 
September 27, 2004, to January 11, 2010, is denied.

Entitlement to a 50 percent disability rating for bilateral 
plantar fasciitis for the period beginning January 12, 2010, 
is granted, subject to the law and regulations governing 
payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


